            Case 2:19-cv-08972-CBM-FFM Document 36 Filed 06/22/20 Page 1 of 3 Page ID #:713


            1    MARCELLUS MCRAE, SBN 140308
                   mmcrae@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520
            5    ASHLEY E. JOHNSON, admitted pro hac vice
                   ajohnson@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 2001 Ross Avenue
            7    Suite 2100
                 Dallas, TX 75201-2911
            8    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
            9
                 Attorneys for Defendant AT&T MOBILITY
          10     LLC
          11                         UNITED STATES DISTRICT COURT
          12                        CENTRAL DISTRICT OF CALIFORNIA
          13                                  WESTERN DIVISION
          14     SETH SHAPIRO,                          CASE NO. 2:19-CV-8972 (CBM)
          15                     Plaintiff,             JOINT STIPULATION REGARDING
                                                        DEFENDANT AT&T MOBILITY
          16          v.                                LLC’S TIME TO ANSWER
                                                        PLAINTIFF’S FIRST AMENDED
          17     AT&T MOBILITY LLC,                     COMPLAINT
          18                     Defendant.
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
            Case 2:19-cv-08972-CBM-FFM Document 36 Filed 06/22/20 Page 2 of 3 Page ID #:714


            1          Pursuant to Local Rule 7-1, Plaintiff Seth Shapiro and Defendant AT&T Mobility
            2    LLC (“AT&T”), by and through their respective counsel of record, stipulate and agree
            3    as follows:
            4          WHEREAS, Mr. Shapiro filed his First Amended Complaint in this action on May
            5    29, 2020;
            6          WHEREAS, the current deadline for AT&T to respond to Mr. Shapiro’s First
            7    Amended Complaint is June 26, 2020;
            8          WHEREAS, AT&T intends to move to dismiss two of the claims in Mr. Shapiro’s
            9    First Amended Complaint on June 26, 2020;
          10           WHEREAS, the parties have met and conferred regarding the effect of AT&T’s
          11     anticipated partial motion to dismiss on AT&T’s deadline to answer Mr. Shapiro’s First
          12     Amended Complaint;
          13           WHEREAS, the parties agree that, for purposes of this case, the deadline for
          14     answering Mr. Shapiro’s First Amended Complaint should be governed by Federal Rule
          15     of Civil Procedure 12(a)(4);
          16           WHEREAS, the parties agree that the deadline for answering Mr. Shapiro’s First
          17     Amended Complaint should be clarified as 14 days after the Court’s ruling on AT&T’s
          18     Motion to Dismiss the First Amended Complaint;
          19           WHEREAS, the stipulation will not affect any deadlines fixed by the Court;
          20           IT IS HEREBY STIPULATED AND AGREED, by and between Mr. Shapiro and
          21     AT&T through their respective counsel of record, as follows:
          22           1.      The deadline for AT&T to answer Mr. Shapiro’s First Amended Complaint
          23                   is governed by Federal Rule of Civil Procedure 12(a)(4); and
          24           2.      The deadline for AT&T to answer Mr. Shapiro’s First Amended Complaint
          25                   is 14 days after the Court’s ruling on AT&T’s Motion to Dismiss the First
          26                   Amended Complaint.
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                            1
            Case 2:19-cv-08972-CBM-FFM Document 36 Filed 06/22/20 Page 3 of 3 Page ID #:715


            1    Dated: June 22, 2020
            2                                            MARCELLUS MCRAE
                                                         ASHLEY E. JOHNSON
            3                                            GIBSON, DUNN & CRUTCHER LLP
            4
            5                                            By: /s/ Ashley E. Johnson
                                                                         Marcellus McRae
            6                                                           Ashley E. Johnson
            7                                            Attorneys for Defendant AT&T MOBILITY
                                                         LLC
            8
            9
                                                         ANDREW CALDERON
          10                                             PIERCE BAINBRIDGE BECK PRICE &
                                                         HECHT LLP
          11
          12
                                                         By: /s/ Andrew Calderon
          13                                                 Andrew Calderon
          14                                             Attorney for Plaintiff SETH SHAPIRO
          15
                 I, Ashley E. Johnson, attest that all of the signatories listed, and on whose behalf the
          16     filing is submitted, concur in the filing’s content and have authorized the filing.
          17
                 103971399.1
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                             2
